DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 6-18, drawn to an apparatus, in the reply filed on 9/28/2020 is acknowledged. Claims 1-5 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said primary chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said primary and/or secondary chambers" in lines 1-2. Claim 10 depends from claim 6, and claim 6 does not recite any “secondary chambers".  Therefore is insufficient antecedent basis for this limitation in the claim. Note this is also an issue for several other of the dependent claims. 
11 recites the limitation "said secondary chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said conduits" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said secondary chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said secondary chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said secondary chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said primary and secondary chambers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said pump, and reservoir and/or bubble trap" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "(and said pump, and reservoir and/or bubble trap when present)" in line 3.  It is unclear if the phrase in parentheses is a required limitation or is an optional limitation. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required. 
Claim 18 recites the limitation "said primary and secondary chambers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Because claims 7-18 depend from indefinite claim 6 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8, 11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. PGPUB 2014/0220555; reference A).
Chen is drawn to methods for generating microtissues (see abstract). Regarding claim 6, Chen teaches that the microtissues are three-dimensional micro-scale constructs of cardiac cells embedded within collagen/fibrin 3D polymerized matrices inside a chamber (see paragraphs [0010] and [0043]). Regarding claim 6, Chen teaches that the cells in this system begin spontaneously beating together (see paragraph [0080] and [0086]-[0087]). Regarding claim 6, Chen teaches an embodiment wherein this chamber of beating cardiac cells forming a microtissue can be coupled to or incorporated into microfluidics devices (see paragraph [0123]). Regarding claim 6, Chen teaches an example wherein the chamber comprising the cardiac microtissue can be integrated with "human-on-a-chip" devices, and can include multiple compartments connected by one or more channels, such that cells of one or more organs can be housed in each compartment (see paragraph [0123]).  Regarding claims 6, 11, 13-15 Chen teaches in the example that the channels can be coupled to, a pump, and can be configured for the introduction of one or more microfluidic streams that deliver, remove, or exchange fluids bathing the wells/micro-wells, and that such devices can automate the delivery of compounds and media to each compartment separately in an automated fashion (see paragraph [0123]).  Regarding claim 7, Chen teaches the cells express actinin and troponin T (see paragraphs .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. PGPUB 2014/0220555) in view of Hickman et al (U.S. PGPUB 2015/0219622; reference B).
Chen is drawn to methods for generating microtissues (see abstract). Regarding claim 6, Chen teaches that the microtissues are three-dimensional micro-scale constructs of cardiac cells embedded within collagen/fibrin 3D polymerized matrices inside a chamber (see paragraphs [0010] and [0043]). Regarding claim 6, Chen teaches that the cells in this system begin spontaneously beating together (see paragraph [0080] and [0086]-[0087]). Regarding claim 6, Chen teaches an embodiment wherein this chamber of beating cardiac cells forming a microtissue can be coupled to or incorporated into microfluidics devices (see paragraph [0123]). Regarding claim 6, Chen teaches an example wherein the chamber comprising the cardiac microtissue can be integrated with "human-on-a-chip" devices, and can include multiple compartments connected by one or more channels, such that cells of one or more organs can be housed in each compartment (see paragraph [0123]).  Regarding claims 6, 11, 13-15 Chen 
Chen does not teach a secondary chamber in fluid communication with the first chamber, wherein the second chamber comprises liver cells (claims 9-10) that is configured to circulating fluid back from the first chamber from the second chamber (claim 17). Chen does not teach an optically transparent window (claim 12) or that the device is packaged in a container (claim 18).
Regarding claims 9-10 and 17, Hickman teaches an organ system mimicking device, on-a-chip system, wherein different microtissues are in different fluidically connected chambers, such that the fluid can flow between the chambers and be recycled back (see paragraphs [0010], [0019] and [0102], and Figures 4 and 7). Regarding claim 18, like Chen, Hickman also teaches hydrogels in the chambers (see paragraphs [0097]-[0102]) and that materials can be stored in a dessicator (see paragraph [0136]). Regarding claim 12, Hickman teaches the chambers can be fitted with a transparent base (see paragraphs [0140] and [0167]). 
It would have been obvious to combine Chen and Hickman to connect Chen’s cardiac chamber to a liver chamber as taught by Hickman. A person of ordinary skill in the art would have had a reasonable expectation of success in connecting Chen’s cardiac chamber to a liver chamber as taught by Hickman because both Chen and Hickman teach that cardiac and liver 
It would have been obvious to combine Chen and Hickman use a transparent window and place the device in a container as taught by Hickman. A person of ordinary skill in the art would have had a reasonable expectation of success in using a transparent window and place the device in a container as taught by Hickman because Hickman teaches that both of these are compatible with organ mimicking devices. The skilled artisan would have been motivated to use a transparent window and place the device in a container as taught by Hickman because Hickman specifically highlights the usefulness of this set-up.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
	Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHANIE A MCNEIL/Examiner, Art Unit 1653